Exhibit 12.1 Calculation of Ratio of Earnings to Fixed Charges Northern Oil and Gas, Inc. Year Ended December 31, Three Months Ended June 30, 2015 Earnings (Deficit) Before Income Taxes $ ) Add: Fixed Charges Subtract: Capitalized Interest Total Earnings (Deficit)Before Fixed Charges ) Fixed Charges Interest Expense Capitalized Interest Estimated Interest Component of Rent Total Fixed Charges Ratio of Earnings (Deficit) to Fixed Charges(1) x x x x x - (1)The Company had no preferred stock outstanding for any period presented, and accordingly, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges. (2)Earnings were insufficient to cover fixed charges by approximately $331.8 million for the three months ended June 30, 2015 due primarily to a non-cash impairment charge.
